Exhibit 10.08

 

NOTE:  Grants made in September 2003 or later (including “reload” stock options
granted in connection with the exercise of stock options originally granted on
or after such date) are made on the following terms or substantially similar
terms.

 

[g124671kyimage002.gif]

 

WELLPOINT HEALTH NETWORKS INC. 1999 STOCK INCENTIVE PLAN

NOTICE OF GRANT OF STOCK OPTION

Revised September 2003

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of WellPoint Health Networks Inc. (the
“Corporation”):

 

Optionee:

Leonard D. Schaeffer

 

Grant Date:

 

Vesting Commencement Date:

 

Exercise Price: $                                           per share

 

Number of Option Shares:                                      shares

 

Expiration Date:

 

 

 

 

(Assumes continued Service)

 

 

Type of Option:

Incentive Stock Option

 

 

 

Non-Statutory Stock Option

 

Exercise Schedule:               The Option shall become exercisable with
respect to the Option Shares in six (6) successive equal semi-annual
installments over Optionee’s period of continued Service, with the first such
installment to become exercisable upon Optionee’s completion of six (6) months
of Service measured from the Vesting Commencement Date, subject to acceleration
under the limited circumstances set forth in the attached Stock Option
Agreement.  If Optionee ceases Service, the Option will not become

 

--------------------------------------------------------------------------------


 

exercisable with respect to any Option Shares for which it was not exercisable
immediately before such cessation and the Option will terminate, except to the
limited extent provided in the attached Stock Option Agreement.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the WellPoint Health Networks Inc. 1999 Stock
Incentive Plan (the “Plan”).  Optionee further agrees to be bound by the terms
of the Plan and the terms of the Option as set forth in the Stock Option
Agreement attached hereto as Exhibit A.

 

A copy of the Plan is available upon request made to the Corporate Secretary at
the Corporation’s principal offices.

 

No Employment or Service Contract.  Nothing in this Notice or in the attached
Stock Option Agreement or Plan shall confer upon Optionee any rights to continue
in Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with or without cause; provided that nothing herein shall negate the
terms of any written employment agreement executed by the parties.

 

Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

 

                        , 20  

Date

 

 

WELLPOINT HEALTH NETWORKS INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

OPTIONEE

 

 

 

Address:

 

--------------------------------------------------------------------------------


 

ATTACHMENTS

Exhibit A – Stock Option Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

[g124671kyimage002.gif]

 

WELLPOINT HEALTH NETWORKS INC. 1999 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

RECITALS

 

A.            Optionee is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to the Plan in
connection with the Corporation’s grant of an option to Optionee.

 

B.            All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.             GRANT OF OPTION.  THE CORPORATION HEREBY GRANTS TO OPTIONEE, AS
OF THE GRANT DATE, AN OPTION TO PURCHASE UP TO THE NUMBER OF OPTION SHARES
SPECIFIED IN THE GRANT NOTICE.  THE OPTION SHARES SHALL BE PURCHASABLE FROM TIME
TO TIME DURING THE OPTION TERM SPECIFIED IN PARAGRAPH 2 AT THE EXERCISE PRICE.

 


2.             OPTION TERM.  THIS OPTION SHALL HAVE A TERM OF TEN (10) YEARS
MEASURED FROM THE GRANT DATE AND SHALL EXPIRE AT THE CLOSE OF BUSINESS ON THE
EXPIRATION DATE, UNLESS SOONER TERMINATED IN ACCORDANCE WITH THE OTHER
PROVISIONS OF THIS AGREEMENT.

 


3.             TRANSFERABILITY.  DURING THE LIFETIME OF OPTIONEE, THIS OPTION
WILL BE EXERCISABLE ONLY BY OPTIONEE AND WILL NOT BE ASSIGNABLE OR TRANSFERABLE
BY OPTIONEE OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION
FOLLOWING OPTIONEE’S DEATH.

 


4.             DATES OF EXERCISE.  THIS OPTION SHALL BECOME EXERCISABLE FOR THE
OPTION SHARES IN ONE OR MORE INSTALLMENTS AS SPECIFIED IN THE GRANT NOTICE OR AS
OTHERWISE SPECIFIED IN PARAGRAPH 6 HEREOF.  AS THE OPTION BECOMES EXERCISABLE
FOR SUCH INSTALLMENTS, THOSE INSTALLMENTS SHALL ACCUMULATE AND THE OPTION SHALL
REMAIN EXERCISABLE FOR THE ACCUMULATED INSTALLMENTS UNTIL THE EXPIRATION DATE OR
SOONER TERMINATION OF THE OPTION TERM UNDER THE OTHER PROVISIONS OF THIS
AGREEMENT.

 

--------------------------------------------------------------------------------


 


5.             CESSATION OF SERVICE.  SUBJECT TO PARAGRAPH 6 BELOW, IF OPTIONEE
CEASES SERVICE BEFORE THE EXPIRATION DATE (OTHER THAN BY REASON OF RETIREMENT),
THE OPTION TERM SPECIFIED IN PARAGRAPH 2 SHALL IMMEDIATELY TERMINATE (AND THIS
OPTION SHALL CEASE TO BE OUTSTANDING), EXCEPT THAT, TO THE EXTENT THAT THIS
OPTION WAS EXERCISABLE ON THE DATE OF TERMINATION OF SERVICE, SUCH OPTION MAY BE
EXERCISED FOLLOWING SUCH CESSATION OF SERVICE TO THE EXTENT SET FORTH BELOW:

 

(I)            SHOULD OPTIONEE CEASE SERVICE FOR ANY REASON (OTHER THAN DEATH,
RETIREMENT, PERMANENT DISABILITY OR TERMINATION FOR CAUSE) WHILE THIS OPTION IS
OUTSTANDING, THEN OPTIONEE SHALL HAVE A PERIOD OF FORTY-FIVE (45) DAYS
(COMMENCING WITH THE DATE OF SUCH CESSATION OF SERVICE) DURING WHICH TO EXERCISE
THIS OPTION, BUT IN NO EVENT SHALL THIS OPTION BE EXERCISABLE AT ANY TIME AFTER
THE EXPIRATION DATE.

 

(II)           SHOULD OPTIONEE DIE WHILE THIS OPTION IS OUTSTANDING, THEN THE
PERSONAL REPRESENTATIVE OF OPTIONEE’S ESTATE OR THE PERSON OR PERSONS TO WHOM
THE OPTION IS TRANSFERRED PURSUANT TO OPTIONEE’S WILL OR IN ACCORDANCE WITH THE
LAWS OF DESCENT AND DISTRIBUTION SHALL HAVE THE RIGHT TO EXERCISE THIS OPTION AT
ANY TIME ON OR PRIOR TO THE EXPIRATION DATE.

 

(III)          SHOULD OPTIONEE CEASE SERVICE BY REASON OF RETIREMENT OR
PERMANENT DISABILITY WHILE THIS OPTION IS OUTSTANDING, THEN OPTIONEE MAY
EXERCISE THIS OPTION AT ANY TIME ON OR PRIOR TO THE EXPIRATION DATE.  SHOULD
OPTIONEE CEASE SERVICE BY REASON OF RETIREMENT, THIS OPTION SHALL CONTINUE TO
BECOME EXERCISABLE WITH RESPECT TO UNVESTED SHARES IN THE MANNER AND SCHEDULE
SET FORTH IN THE ATTACHED GRANT NOTICE OR AS OTHERWISE SPECIFIED IN PARAGRAPH 6
HEREOF.

 

(IV)          SHOULD OPTIONEE’S SERVICE BE TERMINATED BY A TERMINATION FOR
CAUSE, THEN THIS OPTION SHALL TERMINATE IMMEDIATELY AND CEASE TO REMAIN
OUTSTANDING.

 

(V)           DURING THE LIMITED PERIOD OF POST-SERVICE EXERCISABILITY, THIS
OPTION MAY NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN THE NUMBER OF VESTED
OPTION SHARES FOR WHICH THE OPTION IS EXERCISABLE AT THE TIME OF OPTIONEE’S
CESSATION OF SERVICE (OTHER THAN AS SET FORTH IN PARAGRAPH 5(III) HEREOF).  UPON
THE EXPIRATION OF SUCH LIMITED EXERCISE PERIOD OR (IF EARLIER) UPON THE
EXPIRATION DATE, THIS OPTION SHALL TERMINATE AND CEASE TO BE OUTSTANDING FOR ANY
VESTED OPTION SHARES FOR WHICH THE OPTION HAS NOT BEEN EXERCISED.  EXCEPT AS SET
FORTH IN PARAGRAPH 5(III) HEREOF, TO THE EXTENT OPTIONEE IS NOT VESTED IN THE
OPTION SHARES AT THE TIME OF OPTIONEE’S CESSATION OF SERVICE, THIS OPTION SHALL
IMMEDIATELY TERMINATE AND CEASE TO BE OUTSTANDING WITH RESPECT TO THOSE SHARES.

 

2

--------------------------------------------------------------------------------


 


6.             SPECIAL ACCELERATION AND TERMINATION OF OPTION.

 

(A)           ACCELERATED VESTING ON CHANGE IN CONTROL OR CORPORATE
TRANSACTION.  THIS OPTION SHALL BECOME IMMEDIATELY EXERCISABLE WITH RESPECT TO
ALL OPTION SHARES WITH RESPECT TO WHICH THIS OPTION IS OUTSTANDING UPON A CHANGE
IN CONTROL OR, IN THE CASE OF A CHANGE IN CONTROL DESCRIBED IN SUBPARAGRAPHS
(II) AND (IV) OF THE DEFINITION OF CHANGE IN CONTROL, IMMEDIATELY BEFORE SUCH
CHANGE IN CONTROL, IN WHICH CASE THE CORPORATION SHALL USE ITS BEST EFFORTS TO
GIVE OPTIONEE AT LEAST 10 DAYS ADVANCE NOTICE OF SUCH CHANGE IN CONTROL.  THIS
OPTION SHALL BECOME IMMEDIATELY EXERCISABLE WITH RESPECT TO ALL OPTION SHARES
IMMEDIATELY BEFORE A CORPORATE TRANSACTION IF THE OPTION IS NOT THEREAFTER
CONTINUED, ASSUMED OR REPLACED WITH A COMPARABLE OPTION BY THE SURVIVING ENTITY
OR A PARENT THEREOF. IF THIS OPTION IS DESIGNATED A NON-STATUTORY STOCK OPTION
IN THE GRANT NOTICE AND THIS OPTION IS NOT ASSUMED OR REPLACED WITH A COMPARABLE
OPTION BY THE SURVIVING ENTITY OR A PARENT THEREOF FOLLOWING A CHANGE IN CONTROL
OR A CORPORATE TRANSACTION, THEN, IN ADDITION TO ACCELERATED EXERCISABILITY,
OPTIONEE SHALL BE ENTITLED TO A LUMP SUM CASH PAYMENT EQUAL TO THE BLACK-SHOLES
VALUE (DETERMINED IMMEDIATELY BEFORE THE DATE OF THE CHANGE IN CONTROL OR
CORPORATE TRANSACTION, ASSUMING THAT THE TRANSACTION WOULD NOT OCCUR) OF AN
OPTION WITH THE SAME TERMS OF THIS OPTION, BUT WITH A PER SHARE EXERCISE PRICE
EQUAL TO THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON SUCH DATE.  NO SUCH
LUMP SUM CASH PAYMENT WILL BE PAID IF THE OPTION IS DESIGNATED AN INCENTIVE
STOCK OPTION IN THE GRANT NOTICE.  THE ASSUMPTIONS AS TO OPTION TERM, STOCK
VOLATILITY, DIVIDEND YIELD AND RISK-FREE INTEREST RATE USED IN MAKING THE
BLACK-SHOLES COMPUTATION WILL BE THE SAME AS THOSE USED BY THE CORPORATION IN
DISCLOSING THE FAIR VALUE OF OPTIONS IN THE CORPORATION’S MOST RECENTLY (AS OF
THE DATE OF COMPUTATION) PUBLISHED FINANCIAL STATEMENTS, PROVIDED THAT THE
ASSUMED TERM FOR ANY OPTION WITH RESPECT TO WHICH A PAYMENT IS MADE WILL NOT BE
LONGER THAN THE REMAINING TERM OF SUCH OPTION.

 

(b)           Acceleration of Vesting and Extension of Term Upon Corporate
Transaction Terminations.  If Optionee’s Service ceases by reason of an
Involuntary Termination or Constructive Termination within thirty-six (36)
months following a Corporate Transaction, then (i) this Option, to the extent
not previously exercisable, shall become immediately exercisable with respect to
all Option Shares with respect to which this Option is then outstanding and (ii)
Optionee shall have a period of thirty-six (36) months (commencing with the date
of such cessation of Service) during which to exercise this option, but in no
event shall this option be exercisable at any time after the Expiration Date. 
If Optionee dies within such post-Service exercise period, this Option, to the
extent still outstanding, may be exercised at any time before the expiration of
such period by the personal representative of Optionee’s estate or the person or
persons to whom the option is transferred pursuant to Optionee’s will or in
accordance with the laws of descent and distribution.

 

(c)           Accelerated Vesting on Involuntary Termination without Cause or
Constructive Termination.  This option shall become immediately exercisable with
respect to all Option Shares with respect to which this Option is outstanding in
the event that Optionee is subject to an involuntary termination without cause
(as provided in Section 7.e of the

 

3

--------------------------------------------------------------------------------


 

Employment Agreement dated as of February 10, 1999, by and between Optionee and
the Corporation (the “Employment Agreement”)) or a Constructive Termination (as
defined in the Employment Agreement).

 

(d)           Accelerated Vesting on Death or Permanent Disability.  If Optionee
ceases Service before the Expiration Date as a result of Optionee’s death or
Permanent Disability, then this option shall as of the date of cessation of
Service become exercisable with respect to all Option Shares with respect to
which this Option is outstanding.

 

(e)           Adjustments.  If this option is assumed in connection with a
corporate transaction, then this option shall be appropriately adjusted,
immediately after such corporate transaction, to apply to the number and class
of securities which would have been issuable to Optionee in consummation of such
corporate transaction had the option been exercised immediately prior to such
corporate transaction, and appropriate adjustments shall also be made to the
Exercise Price, provided the aggregate Exercise Price shall remain the same.

 

(f)            No Impairment of Rights.  This Agreement shall not in any way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 


7.             ADJUSTMENT IN OPTION SHARES.  SHOULD ANY CHANGE BE MADE TO THE
COMMON STOCK BY REASON OF ANY STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION,
COMBINATION OF SHARES, EXCHANGE OF SHARES OR OTHER CHANGE AFFECTING THE
OUTSTANDING COMMON STOCK AS A CLASS WITHOUT THE CORPORATION’S RECEIPT OF
CONSIDERATION, THE PLAN ADMINISTRATOR SHALL MAKE APPROPRIATE ADJUSTMENTS TO (I)
THE TOTAL NUMBER AND/OR CLASS OF SECURITIES SUBJECT TO THIS OPTION AND (II) THE
EXERCISE PRICE IN ORDER TO REFLECT SUCH CHANGE AND THEREBY PRECLUDE A DILUTION
OR ENLARGEMENT OF BENEFITS HEREUNDER.

 


8.             STOCKHOLDER RIGHTS.  THE HOLDER OF THIS OPTION SHALL NOT HAVE ANY
STOCKHOLDER RIGHTS WITH RESPECT TO THE OPTION SHARES UNTIL SUCH PERSON SHALL
HAVE EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND BECOME A HOLDER OF RECORD
OF THE PURCHASED SHARES.

 


9.             MANNER OF EXERCISING OPTION.

 

(A)           IN ORDER TO EXERCISE THIS OPTION WITH RESPECT TO ALL OR ANY PART
OF THE OPTION SHARES FOR WHICH THIS OPTION IS AT THE TIME EXERCISABLE, OPTIONEE
(OR ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) MUST TAKE THE FOLLOWING
ACTIONS:

 

(I)            EXECUTE AND DELIVER TO THE CORPORATION A NOTICE OF EXERCISE FOR
THE OPTION SHARES FOR WHICH THE OPTION IS EXERCISED.

 

4

--------------------------------------------------------------------------------


 

(II)           PAY THE AGGREGATE EXERCISE PRICE FOR THE PURCHASED SHARES IN ONE
OR MORE OF THE FOLLOWING FORMS:

 

(A)          CASH OR CHECK MADE PAYABLE TO THE CORPORATION;

 

(B)           SHARES OF COMMON STOCK HELD BY OPTIONEE (OR ANY OTHER PERSON OR
PERSONS EXERCISING THE OPTION) FOR THE REQUISITE PERIOD NECESSARY TO AVOID A
CHARGE TO THE CORPORATION’S EARNINGS FOR FINANCIAL REPORTING PURPOSES AND VALUED
AT FAIR MARKET VALUE ON THE EXERCISE DATE; OR

 

(C)           THROUGH A SPECIAL SALE AND REMITTANCE PROCEDURE (TO THE EXTENT
THAT THE CORPORATION HAS ESTABLISHED SUCH A PROCEDURE AT THE TIME OF EXERCISE)
PURSUANT TO WHICH OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THE
OPTION) SHALL CONCURRENTLY PROVIDE IRREVOCABLE INSTRUCTIONS, IN SUCH FORM AS THE
CORPORATION SHALL SPECIFY, (I) TO A CORPORATION-DESIGNATED BROKERAGE FIRM TO
EFFECT THE IMMEDIATE SALE OF THE PURCHASED SHARES AND REMIT TO THE CORPORATION,
OUT OF THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT DATE, SUFFICIENT FUNDS TO
COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES PLUS ALL
APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES REQUIRED TO BE
WITHHELD BY THE CORPORATION BY REASON OF SUCH EXERCISE AND (II) TO THE
CORPORATION TO DELIVER THE CERTIFICATES FOR THE PURCHASED SHARES DIRECTLY TO
SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.

 

(III)          FURNISH TO THE CORPORATION APPROPRIATE DOCUMENTATION THAT THE
PERSON OR PERSONS EXERCISING THE OPTION (IF OTHER THAN OPTIONEE) HAVE THE RIGHT
TO EXERCISE THIS OPTION.

 

(IV)          MAKE APPROPRIATE ARRANGEMENTS WITH THE CORPORATION (OR PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) FOR THE SATISFACTION OF ALL FEDERAL,
STATE AND LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING REQUIREMENTS APPLICABLE TO
THE OPTION EXERCISE.

 

(B)           AS SOON AS PRACTICAL AFTER THE EXERCISE DATE, THE CORPORATION
SHALL ISSUE TO OR ON BEHALF OF OPTIONEE (OR ANY OTHER PERSON OR PERSONS
EXERCISING THIS OPTION) A CERTIFICATE FOR THE PURCHASED OPTION SHARES, WITH THE
APPROPRIATE LEGENDS AFFIXED THERETO.

 

5

--------------------------------------------------------------------------------


 

(C)           IN NO EVENT MAY THIS OPTION BE EXERCISED FOR ANY FRACTIONAL
SHARES.

 


10.           COMPLIANCE WITH LAWS AND REGULATIONS.

 

THE EXERCISE OF THIS OPTION AND THE ISSUANCE OF THE OPTION SHARES UPON SUCH
EXERCISE SHALL BE SUBJECT TO COMPLIANCE BY THE CORPORATION AND OPTIONEE WITH ALL
APPLICABLE REQUIREMENTS OF FEDERAL AND STATE SECURITIES LAW RELATING THERETO.

 


11.           SUCCESSORS AND ASSIGNS.  EXCEPT TO THE EXTENT OTHERWISE PROVIDED
IN PARAGRAPHS 3 AND 6, THE PROVISIONS OF THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF, AND BE BINDING UPON, THE CORPORATION AND ITS SUCCESSORS AND ASSIGNS
AND OPTIONEE, OPTIONEE’S ASSIGNS AND THE LEGAL REPRESENTATIVES, HEIRS AND
LEGATEES OF OPTIONEE’S ESTATE.

 


12.           NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO THE
CORPORATION UNDER THE TERMS OF THIS AGREEMENT SHALL, UNLESS OTHERWISE AUTHORIZED
BY THE CORPORATION IN WRITING, BE IN WRITING AND ADDRESSED TO THE CORPORATION AT
ITS PRINCIPAL CORPORATE OFFICES.  ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED
TO OPTIONEE SHALL BE IN WRITING AND ADDRESSED TO OPTIONEE AT THE ADDRESS
INDICATED BELOW OPTIONEE’S SIGNATURE LINE ON THE GRANT NOTICE.  ALL NOTICES
SHALL BE DEEMED EFFECTIVE UPON PERSONAL DELIVERY OR UPON DEPOSIT IN THE U.S.
MAIL, POSTAGE PREPAID AND PROPERLY ADDRESSED TO THE PARTY TO BE NOTIFIED.

 


13.           CONSTRUCTION.  THIS AGREEMENT AND THE OPTION EVIDENCED HEREBY ARE
MADE AND GRANTED PURSUANT TO THE PLAN AND ARE IN ALL RESPECTS LIMITED BY AND
SUBJECT TO THE TERMS OF THE PLAN.  ALL DECISIONS OF THE PLAN ADMINISTRATOR WITH
RESPECT TO ANY QUESTION OR ISSUE ARISING UNDER THE PLAN OR THIS AGREEMENT SHALL
BE CONCLUSIVE AND BINDING ON ALL PERSONS HAVING AN INTEREST IN THIS OPTION.

 


14.           GOVERNING LAW.  THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF
THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA WITHOUT
RESORT TO THAT STATE’S CONFLICT-OF-LAWS RULES.

 


15.           EXCESS SHARES.  IF THE OPTION SHARES COVERED BY THIS AGREEMENT
EXCEED, AS OF THE GRANT DATE, THE NUMBER OF SHARES OF COMMON STOCK WHICH MAY
WITHOUT STOCKHOLDER APPROVAL BE ISSUED UNDER THE PLAN, THEN THIS OPTION SHALL BE
VOID WITH RESPECT TO SUCH EXCESS SHARES, UNLESS STOCKHOLDER APPROVAL OF AN
AMENDMENT SUFFICIENTLY INCREASING THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE
UNDER THE PLAN IS OBTAINED IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN.

 


16.           ADDITIONAL TERMS APPLICABLE TO AN INCENTIVE OPTION.  IN THE EVENT
THIS OPTION IS DESIGNATED AN INCENTIVE OPTION IN THE GRANT NOTICE, THE FOLLOWING
TERMS AND CONDITIONS SHALL ALSO APPLY TO THE GRANT:

 

6

--------------------------------------------------------------------------------


 

(I)            THIS OPTION SHALL CEASE TO QUALIFY FOR FAVORABLE TAX TREATMENT AS
AN INCENTIVE OPTION IF (AND TO THE EXTENT) THIS OPTION IS EXERCISED FOR ONE OR
MORE OPTION SHARES: (A) MORE THAN THREE (3) MONTHS AFTER THE DATE OPTIONEE
CEASES TO BE AN EMPLOYEE FOR ANY REASON OTHER THAN DEATH OR PERMANENT DISABILITY
OR (B) MORE THAN TWELVE (12) MONTHS AFTER THE DATE OPTIONEE CEASES TO BE AN
EMPLOYEE BY REASON OF PERMANENT DISABILITY.

 

(II)           NO INSTALLMENT UNDER THIS OPTION SHALL QUALIFY FOR FAVORABLE TAX
TREATMENT AS AN INCENTIVE OPTION IF (AND TO THE EXTENT) THE AGGREGATE FAIR
MARKET VALUE (DETERMINED AT THE GRANT DATE) OF THE COMMON STOCK FOR WHICH SUCH
INSTALLMENT FIRST BECOMES EXERCISABLE HEREUNDER WOULD, WHEN ADDED TO THE
AGGREGATE VALUE (DETERMINED AS OF THE RESPECTIVE DATE OR DATES OF GRANT) OF ANY
EARLIER INSTALLMENTS OF THE COMMON STOCK AND ANY OTHER SECURITIES FOR WHICH THIS
OPTION OR ANY OTHER INCENTIVE OPTIONS GRANTED TO OPTIONEE PRIOR TO THE GRANT
DATE (WHETHER UNDER THE PLAN OR ANY OTHER OPTION PLAN OF THE CORPORATION OR ANY
PARENT OR SUBSIDIARY) FIRST BECOME EXERCISABLE DURING THE SAME CALENDAR YEAR,
EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000) IN THE AGGREGATE.  SHOULD SUCH
ONE HUNDRED THOUSAND DOLLAR ($100,000) LIMITATION BE EXCEEDED IN ANY CALENDAR
YEAR, THIS OPTION SHALL NEVERTHELESS BECOME EXERCISABLE FOR THE EXCESS SHARES IN
SUCH CALENDAR YEAR AS A NON-STATUTORY OPTION.

 

(III)          SHOULD THE EXERCISABILITY OF THIS OPTION BE ACCELERATED (E.G., AS
A RESULT OF A CHANGE IN CONTROL), THEN THIS OPTION SHALL QUALIFY FOR FAVORABLE
TAX TREATMENT AS AN INCENTIVE OPTION ONLY TO THE EXTENT THE AGGREGATE FAIR
MARKET VALUE (DETERMINED AT THE GRANT DATE) OF THE COMMON STOCK FOR WHICH THIS
OPTION FIRST BECOMES EXERCISABLE IN THE CALENDAR YEAR IN WHICH SUCH ACCELERATION
OF EXERCISABILITY OCCURS DOES NOT, WHEN ADDED TO THE AGGREGATE VALUE (DETERMINED
AS OF THE RESPECTIVE DATE OR DATES OF GRANT) OF THE COMMON STOCK OR OTHER
SECURITIES FOR WHICH THIS OPTION OR ONE OR MORE OTHER INCENTIVE OPTIONS GRANTED
TO OPTIONEE PRIOR TO THE GRANT DATE (WHETHER UNDER THE PLAN OR ANY OTHER OPTION
PLAN OF THE CORPORATION OR ANY PARENT OR SUBSIDIARY) FIRST BECOME EXERCISABLE
DURING THE SAME CALENDAR YEAR, EXCEED ONE HUNDRED THOUSAND DOLLARS ($100,000) IN
THE AGGREGATE.  SHOULD THE APPLICABLE ONE HUNDRED THOUSAND DOLLAR ($100,000)
LIMITATION BE EXCEEDED IN THE CALENDAR YEAR OF SUCH ACCELERATION OF
EXERCISABILITY, THE OPTION MAY NEVERTHELESS BE EXERCISED FOR THE EXCESS SHARES
IN SUCH CALENDAR YEAR AS A NON-STATUTORY OPTION.

 

(IV)          SHOULD OPTIONEE HOLD, IN ADDITION TO THIS OPTION, ONE OR MORE
OTHER OPTIONS TO PURCHASE COMMON STOCK WHICH BECOME EXERCISABLE FOR THE FIRST
TIME IN THE SAME CALENDAR YEAR AS THIS OPTION, THEN THE FOREGOING LIMITATIONS ON
THE EXERCISABILITY OF SUCH OPTIONS AS INCENTIVE OPTIONS SHALL BE APPLIED ON THE
BASIS OF THE ORDER IN WHICH SUCH OPTIONS ARE GRANTED.

 

7

--------------------------------------------------------------------------------


 

17.           GRANT OF RELOAD OPTION.  IF (I) THIS OPTION IS EXERCISED BY THE
OPTIONEE (AND NOT A TRANSFEREE) FOR FULLY VESTED SHARES WHILE THE OPTIONEE
REMAINS EMPLOYED BY THE CORPORATION (OR A PARENT OR SUBSIDIARY) AND (II) THE
EXERCISE PRICE OF THIS OPTION (OR THE STATUTORY TAX WITHHOLDING OBLIGATIONS
THERETO) IS PAID, IN WHOLE OR IN PART, IN SHARES OF COMMON STOCK DELIVERED TO
THE CORPORATION BY THE OPTIONEE (WHICH SHARES MUST HAVE BEEN HELD BY OPTIONEE
FOR SUCH MINIMUM PERIOD AS MAY THEN BE REQUIRED TO PREVENT THE CORPORATION FROM
INCURRING A CHARGE TO EARNINGS) OR WITHHELD FROM SHARES OTHERWISE ISSUABLE UPON
EXERCISE, THE OPTIONEE WILL AUTOMATICALLY BE GRANTED A NEW OPTION (THE “RELOAD
OPTION”) COVERING THE NUMBER OF SHARES SO DELIVERED OR WITHHELD.  THE TERMS OF
SUCH RELOAD OPTION SHALL BE THE SAME AS THIS OPTION (INCLUDING THE RIGHT TO
FURTHER GRANTS OF RELOAD OPTIONS UPON QUALIFYING EXERCISES), EXCEPT THAT THE
EXERCISE PRICE OF THE RELOAD OPTION SHALL BE THE FAIR MARKET VALUE OF ONE SHARE
OF COMMON STOCK ON THE DATE OF GRANT OF THE RELOAD OPTION AND THE TERM OF THE
RELOAD OPTION SHALL BE EQUAL TO THE REMAINING TERM OF THIS OPTION. 
NOTWITHSTANDING THE FOREGOING SENTENCES OF THIS PARAGRAPH, NO RELOAD OPTION
SHALL GRANTED WITH RESPECT TO ANY EXERCISE OF THIS OPTION OR ANY RELOAD OPTION
OCCURRING AFTER THE NINTH ANNIVERSARY OF THE GRANT DATE, AND A RELOAD OPTION
SHALL BE GRANTED UNDER THIS OPTION OR ANY RELOAD OPTION NO MORE FREQUENTLY THAN
ONCE PER CALENDAR QUARTER (OR SUCH OTHER PERIOD AS THE COMMITTEE IN ITS SOLE
DISCRETION SHALL DETERMINE).  THE COMMITTEE MAY FROM TIME TO TIME ADOPT
ADMINISTRATIVE PROCEDURES OR ADDITIONAL RESTRICTIONS APPLICABLE TO THE GRANT AND
TERMS OF ANY RELOAD OPTION GRANTED HEREUNDER.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT I

 

NOTICE OF EXERCISE

 

I hereby notify WellPoint Health Networks Inc. (the “Corporation”) that I elect
to purchase            shares of the Corporation’s Common Stock (the “Purchased
Shares”) at the option exercise price of $            per share (the “Exercise
Price”) pursuant to that certain option (the “Option”) granted to me under the
Corporation’s 1999 Stock Incentive Plan on                           ,         .

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise.  Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price (if and to the extent such
procedure has been established by the Corporation).

 

 

                                 , 20   

Date

 

 

 

 

 

 

Optionee

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Print name in exact manner it is to appear on the stock certificate:

 

 

 

 

 

Address to which certificate is to be sent, if different from address above:

 

 

 

 

 

Social Security Number:

 

 

 

9

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 


A.            AFFILIATED GROUP SHALL MEAN THE CORPORATION AND ALL OF ITS
SUBSIDIARIES AND PARENTS.


 


B.            AGREEMENT SHALL MEAN THIS STOCK OPTION AGREEMENT.

 


C.            BOARD SHALL MEAN THE CORPORATION’S BOARD OF DIRECTORS.

 

D.            Change in Control shall mean one or more of the following:

 

(i)            The acquisition, directly or indirectly by any person or related
group of persons (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), but other than the
Corporation or a person that directly or indirectly controls, is controlled by,
or is under, control with the Corporation, of beneficial ownership (as defined
in Rule 13d-3 of the Exchange Act) of securities of the Corporation that result
in such person or related group of persons beneficially owning securities
representing 40% or more of the combined voting power of the Corporation’s
then-outstanding securities;

 

(ii)           A merger or consolidation to which the Corporation is a party, if
(A) the beneficial owners of the Corporation’s securities immediately before the
transaction, do not, immediately after the transaction, have beneficial
ownership of securities of the surviving entity or parent thereof representing
at least 50% of the combined voting power of the then-outstanding securities of
the surviving entity or parent, and (B) the directors of the Corporation
immediately prior to consummation of the transaction do not constitute at least
a majority of the board of directors of the surviving entity or parent upon
consummation of the transaction (for this purpose, any change in director
composition that is anticipated or pursuant to an understanding or agreement in
connection with a transaction will be deemed to have occurred at the time of the
transaction);

 

(iii)          A change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (a) have been Board
members since the beginning of such period or (b) have been elected or nominated
for election as Board members during such period by at least a majority of the
Board members described in clause (a) who were still in office at the time the
Board approved such election or nomination; or

 

10

--------------------------------------------------------------------------------


 

(iv)          The sale, transfer or other disposition of all or substantially
all of the Corporation’s assets in complete liquidation or dissolution of the
Corporation unless (A) the beneficial owners of the Corporation’s securities
immediately before the transaction have, immediately after the transaction,
beneficial ownership of securities representing at least 50% of the combined
voting power of the then-outstanding securities of the entity acquiring the
Corporation’s assets, or (B) the directors of the Corporation immediately prior
to consummation of the transaction constitute a majority of the board of
directors of the entity acquiring the Corporation’s assets upon consummation of
the transaction (for this purpose, any change in director composition that is
anticipated or pursuant to an understanding or agreement in connection with a
transaction will be deemed to have occurred at the time of the transaction).

 

E.             Code shall mean the Internal Revenue Code of 1986, as amended.

 

F.             Common Stock shall mean the Corporation’s common stock.

 

G.            Constructive Termination shall mean (except as set forth in
Section 6(c)) one or more of the following:

 

(i)            A material reduction in the duties, responsibilities, status,
reporting responsibilities, titles or offices that Optionee had with the
Affiliated Group immediately before such reduction;

 

(ii)           Reduction by more than 10% of the total annual cash compensation
(including base salary and target bonuses) that Optionee was eligible to receive
from all members of the Affiliated Group immediately before the reduction except
a reduction that both (a) is consistent with an across-the-board reduction in
the salaries of senior officers of the Affiliated Group and (b) is not
implemented on or after, or in contemplation of, a Corporate Transaction;

 

(iii)          A change in Optionee’s principal place of Service with the
Affiliated Group such that the Optionee’s one-way commute will be increased by
more than 35 miles; or

 

(iv)          A requirement that Optionee spend an average of two or more days
per week at a place of Service other than his or her principal place of Service
if the average ground commute to such additional place of Service from
Optionee’s primary residence, during normal commute hours, is longer than two
hours; provided that Optionee has not, in advance and in writing, agreed to such
requirement in connection with assuming or retaining a specific position;

 

(v)           The failure of any successor to the Corporation by merger,
consolidation or acquisition of all or substantially all of the business of the
Corporation to assume the Corporation’s obligations under any severance plan,
arrangement or agreement (including one relating to a control or other corporate
transaction) applicable to the Optionee.

 

11

--------------------------------------------------------------------------------


 

However, a Constructive Termination will not be deemed to have occurred unless
(A) within sixty (60) days of the occurrence that Optionee deems to be a
Constructive Termination, Optionee notifies the Corporation in writing that he
or she has experienced a Constructive Termination, which notice describes the
event that Optionee believes constitutes a Constructive Termination, (B) the
Corporation has not, within fifteen (15) days of receipt of such notice,
corrected the circumstance that would otherwise result in a Constructive
Termination, and (C) Optionee terminates his or her Service within ninety (90)
days of such 15-day period.

 

H.            Corporate Transaction shall mean one or more of the following:

 

(i)            The acquisition, directly or indirectly by any person or related
group of persons (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), but other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under, control with the
Corporation, of beneficial ownership (as defined in Rule 13d-3 of the Exchange
Act) of securities of the Corporation that results in such person or related
group of persons beneficially owning securities representing 40% or more of the
combined voting power of the Corporation’s then-outstanding securities;

 

(ii)           A merger, recapitalization, consolidation or similar transaction
to which the Corporation is a party or the sale, transfer or other disposition
of all or substantially all of the Corporation’s assets if, in either case, the
beneficial owners of the Corporation’s securities immediately before the
transaction do not have, immediately after the transaction, beneficial ownership
of securities representing at least 60% of the combined voting power of the
then-outstanding securities of the surviving entity or the entity acquiring the
Corporation’s assets, as the case may be, or a parent thereof; or

 

(iii)          A merger, recapitalization, consolidation or similar transaction
to which the Corporation is a party or the sale, transfer or other disposition
of all or substantially all of the Corporation’s assets if, in either case, the
directors of the Corporation immediately prior to consummation of the
transaction do not, upon consummation of the transaction, constitute at least a
majority of the board of directors of the surviving entity or the entity
acquiring the Corporation’s assets, as the case may be, or a parent thereof (for
this purpose, any change in director composition that is anticipated or pursuant
to an understanding or agreement in connection with a transaction will be deemed
to have occurred at the time of the transaction.

 

I.              Corporation shall mean WellPoint Health Networks Inc., a
Delaware corporation.

 

J.             Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

 

12

--------------------------------------------------------------------------------


 

K.            Exercise Date shall mean the date on which the option shall have
been exercised in accordance with Paragraph 9 of the Agreement.

 

L.             Exercise Price shall mean the exercise price per share as
specified in the Grant Notice.

 

M.           Expiration Date shall mean the date on which the option expires as
specified in the Grant Notice.

 

N.            Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

 

(i)  National Exchange.  If the Common Stock is at the time listed or admitted
to trading on any national stock exchange, then the Fair Market Value will be
the closing selling price per share of Common Stock on the day before the date
in question on the stock exchange determined by the Administrator to be the
primary market for the Common Stock, as such price is officially quoted in the
composite tape of transactions on such exchange.  If there is no reported sale
of Common Stock on such exchange on the day before the date in question, then
the Fair Market Value will be the closing selling price on the exchange on the
last preceding date for which such quotation exists.

 

(ii)  NASDAQ.  If the Common Stock is not at the time listed or admitted to
trading on any national stock exchange but is traded in the over-the-counter
market,  the Fair Market Value will be the mean between the highest bid and
lowest asked prices (or, if such information is available, the closing selling
price)  per share of Common Stock on the date in question in the
over-the-counter market, as such prices are reported by the National Association
of Securities Dealers through its NASDAQ system or any successor system.  If
there are no reported bid and asked prices (or closing selling price) for the
Common Stock on the date in question, then the mean between the highest bid
price and lowest asked price (or the closing selling price) on the last
preceding date for which such quotations exist will be determinative of Fair
Market Value.

 

(iii) Plan Administrator.  Notwithstanding the foregoing, if the Plan
Administrator determines that, as a result of circumstances existing on any
date, the use of the above rules is not a reasonable method of determining Fair
Market Value on that date or if Common Stock is not at the time listed or
admitted to trading as outlined above, the Plan Administrator may use such other
method as, in its judgment, is reasonable.

 

O.            Grant Date shall mean the date of grant of the option as specified
in the Grant Notice.

 

13

--------------------------------------------------------------------------------


 

P.             Grant Notice shall mean the Notice of Grant of Stock Option
accompanying the Agreement, pursuant to which Optionee has been informed of the
basic terms of the option evidenced hereby.

 

Q.            Incentive Option shall mean an option which satisfies the
requirements of Code Section 422.

 

R.            Involuntary Termination shall mean a cessation of Optionee’s
Service initiated by one or more members of the Affiliated Group other than (i)
Termination for Cause, (ii) cessation due to Permanent Disability, or (iii)
cessation due to Optionee’s death.

 

S.             Non-Statutory Option shall mean an option not intended to satisfy
the requirements of Code Section 422.

 

T.            Notice of Exercise shall mean the notice of exercise in the form
attached hereto as Exhibit I or such other form as the Corporation shall
prescribe from time to time.

 

U.            Option Shares shall mean the number of shares of Common Stock
subject to the option as specified in the Grant Notice.

 

V.            Optionee shall mean the person to whom the option is granted as
specified in the Grant Notice.

 

W.           Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

X.            Permanent Disability shall mean the inability of Optionee to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which is expected to result in death
or has lasted or can be expected to last for a continuous period of twelve (12)
months or more.

 

Y.            Plan shall mean the Corporation’s 1999 Stock Incentive Plan.

 

Z.            Plan Administrator shall mean either the Board or a committee of
Board members, to the extent the committee is at the time responsible for the
administration of the Plan.

 

14

--------------------------------------------------------------------------------


 

AA.        Retirement shall mean termination of Service with the Corporation or
Parent or Subsidiary on or after attainment of age sixty-five (65) or attainment
of age fifty-five (55) with ten (10) years of service.

 

BB.          Service shall mean the Optionee’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor.

 

CC.          Stock Exchange shall mean the American Stock Exchange or the New
York Stock Exchange.

 

DD.         Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

EE.          Termination for Cause shall mean termination of Optionee’s Service
with the Affiliated Group by reason of (i) willful engagement by a person in
gross misconduct injurious to the Corporation or the commission by a person of
any act of gross negligence or malfeasance with respect to a person’s duties
incident to Service; (ii) willful failure by a person to attend to the material
duties assigned to such person by such person’s supervisor; (iii) a commission
by a person of any act of fraud, embezzlement or dishonesty against any member
of the Affiliated Group; or (iv) conviction of a person for any criminal offense
involving fraud or dishonesty or any similar conduct which is injurious to the
reputation of the Corporation.

 

FF.          Termination Date shall mean the first date that Optionee is subject
to a Constructive Termination or an Involuntary Termination.

 

15

--------------------------------------------------------------------------------